DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that Claims 21-25 have been added by the amendment filed 4/12/2022, and are directed to the same non-elected invention as cancelled claims 14-17 corresponding to previous Group II in the restriction requirement submitted 1/10/2022.  Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitation” are not directed to any of the four statutory categories and thus, the claims, as presented, fail to claim statutory subject matter. See MPEP 2106.03.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamitsu (US 2010/0186768).
Regarding Claim 1:  Kanamitsu teaches a method of disposing of excess material of a photolithographic mask (see abstract), comprising the steps of:
enlarging a surface of the excess material [0063];
displacing the enlarged excess material on the photolithographic mask using at least one first probe of a scanning probe microscope [0066];
removing the displaced enlarged excess material form the photolithographic mask [00atomi66]; and
monitoring removing the enlarged excess material using a particle beam microscope [0062, 0082, 0093].
Regarding Claim 2: Kanamitsu further teaches that enlarging the surface of the excess material is carried out by a particle beam-induced process [0063].
Regarding Claim 3: Kanamitsu further teaches that displacing the enlarged excess material comprises causing the at least one first probe of the scanning probe microscope to interact with the enlarged excess material [0066].
Regarding Claim 7:  Kanamitsu further teaches that removing the displaced enlarged excess material from the mask is carried out by using the at least one first probe of the scanning probe microscope [0066].
Regarding Claim 13:  Kanamitsu further teaches removing the enlarged displaced excess material is carried out by a cleaning process for the lithographic mask [0067].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamitsu (US 2010/0186768) as applied to claim 1 above, and further in view of Itoh (US 2007/0048631).
Regarding Claim 4:  Kanamitsu teaches the elements of Claim 1 as discussed above, but does not expressly disclose displacing the enlarged excess material from a transmissive or reflective region into a region of an absorbing pattern element.  However, Itoh teaches a method of repairing a defect caused by a foreign object of a light transmissive photomask comprising placing the foreign object on to a shielding member [0028-0029]. Itoh teaches that this step enables the elimination of adverse effect of the foreign object during the wafer exposure [0039].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanamitsu by displacing the enlarged excess material from a transmissive or reflective region of the photolithographic mask into a region of an absorbing pattern element of the photolithographic mask in order to eliminate adverse effects of the foreign object, as suggested by Itoh.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamitsu (US 2010/0186768) as applied to claim 1 above, and further in view of Hofmann et al. (US 2014/0255831).
Regarding Claim 5:  Kanamitsu teaches the elements of Claim 1 as discussed above, but does not expressly disclose producing a temporary auxiliary structure and displacing the enlarged excess material onto the temporary auxiliary structure.  However, Hofmann teaches a method wherein a temporary auxiliary structure is produced on a mask in order to protect the mask surface during particle beam processing (see abstract and [0098]).  Kanamitsu teaches that the excess material is subject to particle beam-induced processing during the removal of the material [0063].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanamitsu by providing a temporary auxiliary structure to displace the excess material thereto in order to protect the photomask during processing, as suggested by Hofmann.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamitsu (US 2010/0186768) as applied to claim 7 above, and further in view of Maurer (US 5,634,230).
Regarding Claim 8:  Kanamitsu teaches the elements of Claim 7 as discussed above.  Kanamitsu does not expressly disclose that the at least one first probe electrostatically interacts with the displaced enlarged excess material for removing the displaced enlarged excess material.  However, Maurer teaches a similar method of removing particle contaminants from a photomask (abstract) using a probe which electrostatically interacts with the contaminant particle to remove the particle (col. 4, ll. 17-38).  Maurer teaches that this interaction prevents damage to the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kanamitsu by electrostatically interacting the probe with the material in order to prevent substrate damage, as suggested by Maurer.
Regarding Claim 9:  Kanamitsu teaches the elements of Claim 7 as discussed above. Kanamitsu does not expressly disclose establishing a mechanical connection between the first probe and the displaced enlarged excess material by depositing material on the probe or the excess material.  However, Maurer teaches a similar method of removing material from a photomask (see abstract) including the step of establishing a mechanical connection between a probe and excess material by depositing material on the probe (col. 4, ll. 22-25 discusses coating the probe with an adhesive that will engage the contaminant material).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the prior art by establishing a mechanical connection by depositing material on the probe in order to engage the contaminant material, as suggested by Maurer.
Regarding Claim 10:  Kanamitsu and Maurer teach the elements of Claim 9 as discussed above.  Kanamitsu and Maurer does not expressly disclose that the step of removing the displaced enlarged excess material comprises separating the mechanical connection by use of a particle beam-induced etching process. However, Kanamitsu teaches that foreign matter can be etched by use of a particle beam-induced etching process [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by separating the mechanical connection by using the particle beam-induced etching process in order to remove the excess material.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamitsu (US 2010/0186768) as applied to claim 1 above, and further in view of Baur et al. (US 2014/0007306).
Regarding Claim 11:  Kanamitsu teaches the elements of Claim 1 as discussed above.  Kanamitsu teaches that an AFM probe is used to displace the enlarged excess material [0066], but does not expressly disclose tilting the probe as claimed.  However, Baur teaches that it is known to tilt a probe in a direction relative to the longitudinal axis thereof to place the probe tip in a working position ([0071], Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanamitsu by tilting the first probe relative to the longitudinal axis thereof for the purpose of displacing the enlarged excess material, as suggested by Baur. 
Regarding Claim 12: Kanamitsu and Baur teach the elements of Claim 1, as discussed above.  Kanamitsu does not expressly disclose a probe arrangement comprising a second probe and displacing the localized enlarged excess material using the second probe. However, Baur teaches a probe arrangement for a scanning probe microscope comprising multiple probes to performing different tasks on a specimen [0012-0013].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by providing a probe arrangement comprising the first probe and a second probe, wherein the second probe displaces the localized enlarged excess material in order to provide different probes for different functions of the method, as suggested by Baur.

For purposes of examination, claims 18-20 are being treated as computer-readable storage media, i.e., a product.  Therefore, the apparatus within the product is not being given patentable weight.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamitsu (US 2010/0186768).
Regarding Claim 18:  Kanamitsu teaches the method of Claim 1, as discussed above.  Kanamitsu does not expressly disclose a computer program comprising instructions which, when executed by a computer system, cause the computer system to instruct an apparatus to carry out said method.  However, it is well known provide a computer-readable program to cause a computer system to instruct an apparatus to carry out method steps in order to automate the method (see MPEP 2144.04 III).  Since the method steps of Claim 1 are already known by Kanamitsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art with a computer program comprising instructions which cause a computer system to instruct an apparatus to perform the method of Claim 1, as is well known in the art. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamitsu (US 2010/0186768) and further in view of Itoh (US 2007/0048631).
Regarding Claim 19:  Kanamitsu renders obvious the computer-readable program of Claim 18 as discussed above.  Kanamitsu and Itoh teach the method steps of Claim 4, as discussed above.  For the same reasons as above, it would have been further obvious to provide a computer-readable program to cause a computer system to instruct an apparatus to perform the method of Claim 4, as is well known in the art. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamitsu (US 2010/0186768) and Itoh (US 2007/0048631) and further in view of Hofmann et al. (US 2014/0255831).
Regarding Claim 20:  Kanamitsu in view of Itoh render obvious the computer-readable program of Claim 18 as discussed above.  Kanamitsu in view of Hofmann teach the method steps of Claim 4, as discussed above.  For the same reasons as above, it would have been further obvious to provide a computer-readable program to cause a computer system to instruct an apparatus to perform the method of Claim 5, as is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714